                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HOMELAND INSURANCE COMPANY                    :          CIVIL ACTION
OF DELAWARE,                                  :
              Plaintiff,                      :
     v.                                       :          No. 17-2415
                                              :
THE DEVEREUX FOUNDATION and                   :
ERIC JOHNSON,                                 :
              Defendants.                     :

                                         ORDER

       AND NOW, this      7TH   day of August, 2019, upon consideration of Plaintiff’s Motion

for Leave to Amend (ECF No. 73), it is hereby ORDERED that Plaintiff’s Motion is

GRANTED. Within seven (7) days of the date of this Order, and consistent with this Court’s

accompanying Memorandum Opinion, Plaintiff shall amend its answer to the Devereux

Foundation’s and Eric Johnson’s Counterclaims.



                                           BY THE COURT:


                                             /s/ Lynne A. Sitarski               .
                                           LYNNE A. SITARSKI
                                           United States Magistrate Judge
